Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an analytics component.” Neither the specification nor the claims describe what is included in the limitations of “an analytics components”. Therefore, the metes and bounds of the claim are unable to be determined. 

Claim 1 recites “at least one server configured to: receive welding data…” It is not clear how the server would be configured to receive welding data. Data is data. It is unclear if any unique configuration or any unique structure specific to welding data is required for the server to be configured to receive welding data. 


Claim 1 recites “at least one data store configured to: receive welding data…” It is not clear how the server would be configured to receive welding data. Data is data. It is unclear if any unique configuration or any unique structure specific to welding data is required for the data store to be configured to receive welding data. 
	It is unclear how a data store would be configured differently in order to receive welding data as opposed to non-welding data. 

Claim 11 recites “an analytics component.” Neither the specification nor the claims describe what is included in the limitations of “an analytics components”. Therefore, the metes and bounds of the claim are unable to be determined. 

Claim 11 recites “at least one server configured to: receive cutting data…” It is not clear how the server would be configured to receive cutting data. Data is data. It is unclear if any unique configuration or any unique structure specific to cutting data is required for the server to be configured to receive cutting data. 
	It is also unclear how receiving cutting data, or performing an analysis on cutting data would be performed in a manner which is different than that of cutting data. In other words, applicant’s claim seems to take a known device which receives and analyzes data and simply uses it to receive and analyze cutting data rather than non-cutting data. 

Claim 1 recites “at least one data store configured to: receive cutting data…” It is not clear how the server would be configured to receive cutting data. Data is data. It is unclear if any unique configuration or any unique structure specific to cutting data is required for the data store to be configured to receive cutting data. 
	It is unclear how a data store would be configured differently in order to receive cutting data as opposed to non-cutting data. 

Give the main difference between claims 1 and 11 is welding data and cutting data respectively, it is unclear how a server or data store would be configured differently in claims 1 and 11. There is no clear indication or structure as to how a server would be configured to receive and/or analyze welding data as opposed to cutting data. 

Claims 3 and 13 recite “located remotely”. It is unclear how far the system must be located from either the welding systems or the cutting systems to be considered “located remotely from”. Must they be in different housings, different rooms, different states, different countries? Separated by a certain number of inches or feet? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 9-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2017/0032281).

Hsu discloses regarding claim 1, A system ([0083], Figure 4a) for welding production monitoring and data analysis, the system comprising: at least one server computer(paragraph [0083] "The algorithm training, for example, may take place at a remote server at an analytics computing platform 234", Figure 4a) having an analytics component (Figure 4a "Data mining and clustering"); and at least one data store (Figure 4a "Distributed File System") operatively connected to the at least one server computer (Figure 4a "Communication network", [0084], [0087]); the at least one server computer ([0083], Figure 4a) is configured to: receive welding data, including core welding data (output voltage Paragraph [0054], [0071]) and non-core welding data, over a computer network ([0064] "in arc time pattern (active welding), in idle time (nonproductive See Paragraph [0064])) pattern, in equipment duty cycle pattern, in input power consumption and fluctuation pattern, in welding consumable consumption patterns, and in usage pattern on the functions available from the welding equipment") from a plurality of welding systems (Figure 6) operatively connected to the computer network (Figure 4a "Communication network", [0084], [0087]) and used to generate multiple welds to produce multiple instances of a same tvpe of part, wherein the welding data corresponds to the multiple welds (Figure 7 reference 714 "new weld", Figure 8 reference 810 "new weld", Figure 9 reference 910 "new weldment"), and perform an analysis on the welding data to identify and group same individual welds of the multiple welds without relying on weld profile identification numbers received from the plurality of welding systems ([0087], [0100] "pattern recognition") as part of the analysis, wherein a group of the same individual welds corresponds to a same weld location on the multiple instances of the same type of part, and wherein the at least one data store (Figure 4a) is configured to receive the welding data, corresponding to each individual weld of the same individual welds, from the server computer and digitally store the welding 

Hsu discloses regarding claim 11, A system ([0083], Figure 4a) for cutting (See Paragraphs [0076], [0104],  the process may either be a welding process or a cutting process) production monitoring and data analysis, the system comprising: at least one server computer(paragraph [0083] "The algorithm training, for example, may take place at a remote server at an analytics computing platform 234", Figure 4a) having an analytics component (Figure 4a "Data mining and clustering"); and at least one data store (Figure 4a "Distributed File System") operatively connected to the at least one server computer (Figure 4a "Communication network", [0084], [0087]); the at least one server computer ([0083], Figure 4a) is configured to: receive cutting data, including core cutting data (output voltage Paragraph [0054], [0071]) and non-core cutting data, over a computer network ([0064] "in arc time pattern (active cutting), in idle time (nonproductive See Paragraph [0064])) pattern, in equipment duty cycle pattern, in input power consumption and fluctuation pattern, in welding consumable consumption patterns, and in usage pattern on the functions available from the welding equipment") from a plurality of welding or cutting systems (Figure 6) operatively connected to the computer network (Figure 4a "Communication network", [0084], [0087]) and used to generate multiple welds to produce multiple instances of a same 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2017/0032281).

The teachings of Hsu have been discussed above. Hsu fails to disclose the manual welds performed by a user. Hsu does disclose that welding quality and welding was historically performed manually. (See Paragraph [0004]) However, it would have been obvious to provide the welds performed by a human rather than automated by a robot since it has been held that broadly providing a mechanical or automatic means in replace manual activity which has accomplished the same result involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


5/5/2021